ADVISORY ACTION
The after-final amendment filed 6/6/2022 has been entered.  Claims 1-14 and 16-22 are pending in the application.  Claims 2-3 and 19-22 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continuation of Item No. 12.  NOTE:  Applicant’s arguments filed 6/6/2022 have been considered but are not persuasive.  Independent claims 2 and 19 have been amended to limit the “first polymer layer” to polyester or polyamide, deleting polyolefin from the Markush group.  The Applicant argues that “the structures described in Limatibul [allegedly] do not include a first layer using these types of polymers”, however, the Examiner respectfully disagrees and notes that amended claims 2-3 and 19-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Limatibul (US2018/0345628) in view of Li (US2020/0207905) for generally the reasons recited in the prior office action wherein it is again noted that Limatibul discloses that either (or both) the inner and outer polyethylene layers may (independently) be a multilayer film, particularly in the form of a 3 to 5-layer film with example resin materials for the multilayer films including nylon, i.e. a polyamide, EVOH, tie and other materials in addition to the polyethylene resin (see paragraphs 0029, 0035, 0036, and 0047, as referenced in the prior office action, particularly with respect to instant claim 3 directed to a polyamide layer as the third polymer layer).  Thus, the Examiner again notes that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to further incorporate a nylon/polyamide layer as part of the polyethylene outer layers (4) on either side of the aluminum foil (7), e.g. between the aluminum foil (7) and the polyethylene layer (4) on either side of the aluminum foil (7) as part of the “inner” and/or “outer” polyethylene layers (4), particularly in further view of the specific disclosure at Paragraph 0036 that the “outer” polyethylene layer may use a 3-layer blown film and the “inner” polyethylene layer may use a 5-layer blown film; and given that amended claims 2 and 19 do not exclude the presence of a polyolefin or polyethylene layer (or other additional layers) on the first side of the barrier layer in addition to the amended “first polymer layer” that “is selected from the group consisting of polyester or polyamide”, e.g. a multilayer film or laminate of polyethylene and polyamide (whether the polyethylene is on an outer surface of the first polymer layer or between the first polymer layer and the barrier aluminum foil), Applicant’s arguments that “the structures described in Limatibul [allegedly] do not include a first layer using these types of polymers”, i.e. polyester or polyamide, are not persuasive and the claimed invention as amended remains unpatentable over the teachings of Limatibul in view of Li.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 9, 2022